Case 1:21-cv-02933-JPC Document 1-3 Filed 04/06/21 Page 1 of 2

Chaim Katz

Site 5 Residential Owner LLC

1735 Park Avenue Suite 300, New York, New York 10035

Phone: (212) 348-3248, Fax: (212) 348-3670
appeals@ccmanagers.com

Date: September 25, 2017

Re: Essex Crossing Site 5
Log #:_472

Dear Applicant:

We received your letter appealing the rejection of your application for residency in the project
indicated above. We have conducted an additional review of your application with the new
information you provided. Unfortunately, based on the guidelines for eligibility for this project,
your appeal has been rejected for the following reason:

5.

Credit history

 

Please note that the City of New York has established Financial
Empowerment Centers that offer free counseling to help you in
improving your credit. A counselor can also help you deal with your debt
and debt collectors and how to save for your monthly rent. We
encourage you to call 311 to make a free appointment with a counselor
so that you are better prepared for future housing lotteries.

Rent payment history

 

Your income does not meet the guidelines. See below or attached for
income eligibility chart.

Your income:

 

Your income does not demonstrate a continuing need.

 

Criminal background check

 

Your application and/or documentation has been found to include
inconsistent information.

 

You do not meet the definition of a household established by the
New York City Department of Housing Preservation and
Development. Therefore, you do not qualify for this program.

 

ENGLISH APPEAL REJECTION LETTER & 2
Case 1:21-cv-02933-JPC Document 1-3 Filed 04/06/21 Page 2 of 2

8. Your appeal was not submitted within the appeal period of ten (10)
business days.

 

xX 9. Other:
e The property does not have an available unit to accommodate the
household size.

If you believe your appeal has been rejected in error, you may contact the agency indicated

below:

If you believe your appeal has been rejected in error, you may submit a complaint to the agency
indicated at the bottom of the page, in writing, within five (5) business days of the postmark date of this

letter.

Your complaint must include a written explanation of why you believe your appeal was rejected In
error and dacumentation to support your explanation. Please include copies of as many of the
following items as possible:

The first rejection letter you received from the property owner, manager, or agent
The appeal letter you sent to the owner/manager/agent

Any documents and/or information you sent with your appeal letter to the
owner/manager/agent

The letter you received rejecting your appeal (this letter)

Additional documents and/or information supporting your explanation, if applicable

Please note that the agencies are unable to consider complaints that do not include complete
explanations and supporting documentation.

C] New York City Department of Housing Preservation and Development (HPD)
Email: hpdcompliance@hpd.nyc.gov
Attn: Marketing Unit
100 Gold Street
Section 7-K
New York, NY 10038

[EX] New York City Housing Development Corporation (HDC)
Email: hdccompliance@nychdc.com
Attn: Marketing Department
110 William Street
10" Floor
New York, NY 10038

Sincerely,
Essex Crossing Site 5

Marketing Team
Owner/Manager

[INSERT HOUSEHOLD SIZE AND INCOME CHART BELOW OR ATTACH PROJECT

ADVERTISEMENT]

ENGLISH APPEAL REJECTION LETTER & a
